Citation Nr: 1201235	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been provided to reopen a claim for service connection for erectile dysfunction. 

2.  Entitlement to service connection for erectile dysfunction (ED). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1966 to December 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's application to reopen a claim for entitlement to service connection for ED.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2010; a transcript of that hearing is of record.  

The Board notes that the Veteran's claim for service connection for ED to include as secondary to service-connected posttraumatic stress disorder (PTSD) was previously denied in a final June 2003 RO decision.  The Board notes that the ED claim presently on appeal was framed as entitlement to service connection for ED as secondary to service-connected diabetes mellitus.  Although service connection based on a secondary theory related to diabetes was not explicitly addressed in the prior final rating decision, the United States Court of Appeals for Veterans Claims (the Court) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, although the Veteran has raised a new theory regarding causation, he is nonetheless required to submit new and material evidence to reopen the claim of entitlement to service connection.

The issue of entitlement to service connection for ED is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2003 RO rating decision denied the Veteran's claim for service connection for ED; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the June 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for ED, and raises a reasonable possibility of substantiating the claim for service connection for ED.


CONCLUSIONS OF LAW

1.  The June 2003 RO rating decision that denied the Veteran's claim for service connection for ED is final.  38 U.S.C.A. § 7105(b) (West 2002).  

2.  As evidence received since the RO's June 2003 denial is new and material, the criteria for reopening the Veteran's claim for service connection for ED are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen the claim for service connection for ED was received in August 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in August and October 2007 and December 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

New and Material Evidence

In a June 2003 rating decision, the RO denied the Veteran's claim for service connection for ED.  The RO noted that the evidence failed to establish an ED was related to service or to his service-connected PTSD.  Evidence of record at that time included the Veteran's service treatment records, records from the Social Security Administration, VA medical records and examinations and private medical records.  

The Veteran attempted to reopen his claim for service connection for ED in August 2007.  This appeal arises from the RO's March 2008 decision which denied the Veteran's application to reopen a claim for entitlement to service connection for ED.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The rating decision in March 2008 granted service connection for diabetes mellitus.  Evidence added to the claims file since the June 2003 includes a letter from B.B., M.D. received in May 2010, whereby the doctor indicated that the Veteran's diabetes mellitus is a contributing factor to his erectile dysfunction.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for ED.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for ED disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence to reopen the claim for service connection for ED has been received, and to this extent only, the appeal is allowed.


REMAND

Dr. C. G. H. reported, in an August 1999 letter, that the Veteran's PTSD and medication have negatively affected him and his functioning sexually.  

During a March 1999 VA genitourinary examination, the examiner found there is no organic basis for the Veteran's inability to have sexual intercourse.  The examiner opined that his inability to perform sexually is secondary to psychological issues.  During a December 2002 VA genitourinary examination, the examiner found that medication for PTSD may be causing diminish in libido, although the incidence of this is one percent or less.  It would be more than likely that the medication being used to lower his cholesterol is the cause of his impotence. 

E. B., M.D., provided a letter dated in July 2007 which indicates that the Veteran has a new diagnosis of diabetes and his ED could be caused by his non-insulin dependent diabetes. 

During an October 2007 VA examination, the examiner opined that as the Veteran's ED had its onset five to six years ago and the Veteran's diabetes was diagnosed only three months ago, the Veteran's ED is not due to or aggravated by diabetes. 

D. S., M.D., reported, in a May 2010 letter, that the Veteran has a number of medical disorders including PTSD, depression, diabetes, chronic obstructive pulmonary disease, chronic smoking, hyperlipidemia, acid reflux, peripheral neuropathy, hypertension, chronic low back pain and ED.  He is also treated with a number of medications.  The physician opined that within a degree of medical certainty and/or within a 51 percent probability there exists a relationship between his conditions and his military service and between his service and his service-connected conditions. 

In an undated letter submitted in May 2010, B. B., M.D., reported that as the Veteran is being treated for multiple medical issues, it is within a reasonable degree of medical certainty that his diabetes is a contributing factor to his erectile dysfunction. 

In light of the fact that there are conflicting opinion opinions of record, another VA examination appears warranted to attempt to reconcile the differences.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the RO should undertake to get an opinion on whether the Veteran's ED is caused by or aggravated by his service-connected PTSD or diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his ED.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that ED was: 

A. incurred in active service; or, 

B. is proximately due to or the result of the service-connected PTSD or service-connected diabetes mellitus.  The examiner should comment on whether the service-connected disabilities aggravated the nonservice-connected disability.  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the ED is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 
   
In formulating the opinion, the examiner is asked to consider that the term "aggravation" means a permanent increase in the underlying disability as contrasted to a worsening of symptoms. 

A rationale must be provided for all opinions offered.  If the examiner cannot provide any requested opinion without resort to speculation, the examiner should so state and provide the reasons why such an opinion would be speculative. 

2.  Following completion of all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. MAC 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


